Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kareem Akeem McMurrin appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McMurrin, No. 2:08-cr-00005-FL-1 (E.D.N.C. Feb. 13, 2013); see also United States v. Black, 737 F.3d 280, 287 (4th Cir.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.